Citation Nr: 1039222	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether the minor children, D., S., and T., may be recognized as 
the adopted children of the Veteran for purposes of additional 
dependency benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. V.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1985.  
The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 administrative decision of the Detroit 
RO that found the minor children, D., S., and T., did not meet 
the eligibility requirements for recognition as the Veteran's 
children at the time of his death; hence, the appellant was not 
entitled to additional Dependency and Indemnity Compensation 
(DIC) benefits for additional dependents.  The appellant 
subsequently initiated and perfected an appeal of this rating 
determination.

In May 2010, the appellant and a witness testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in August 2006.

2.  The minor children, D., S., and T., are the natural 
grandchildren of the appellant and Veteran.

3.  The legal relationship between the appellant and D., S., and 
T., in the two year period following the Veteran's death was a 
full guardianship.

CONCLUSION OF LAW

Entitlement to additional DIC benefits for D., S., and T., as 
dependent children is not warranted.  38 U.S.C.A. §§ 101(4), 1311 
(West 2009); 38 C.F.R. § 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  However, VA's General Counsel has 
held that the notice and assistance requirements of the VCAA are 
not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel reasoned that there was no 
reasonable possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004).  

As addressed in greater detail below, the issue on appeal turns 
on the law, and not the facts, of the case, which are conceded by 
both VA and the appellant; therefore, VCAA notice is not 
required.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not 
applicable where the outcome was controlled by the law, and the 
facts were not in dispute).

The appellant seeks additional DIC benefits based on recognition 
of D., S., and T. as the dependent children of the Veteran.  The 
law authorizes additional compensation for a surviving spouse 
with a child.  38 U.S.C.A. § 1311.  For DIC purposes, the term 
"child" is defined at 38 C.F.R. § 3.57.  The essential facts 
are not in dispute.

The Veteran died in August 2006, and by a February 2007 rating 
decision the appellant was granted DIC benefits, to include 
service connection for the cause of the Veteran's death.  
Eligibility to Dependents' Educational Assistance (DEA) was also 
established therein.  In April 2008, the appellant filed a claim 
for additional compensation based on having full guardianship of 
D., S., and T., identified as the appellant's and Veteran's 
natural grandchildren.  Documents from the State of Michigan 
Probate Court reflect that the appellant was awarded full 
guardianship of D., S., and T., in March 2008.  

According to the appellant's hearing testimony, she first 
obtained custody of children in October 2007.  (See Hearing 
Transcript p., 9).  A guardianship was established for them in 
March 2008.  The appellant never formally adopted the children.  
The appellant asserts, in essence, that her guardianship is 
tantamount to an unrescinded interlocutory decree and/or 
adoption.  (See Hearing Transcript, pp. 6-8).

In pertinent part, the provisions of 38 C.F.R. § 3. 57 define an 
adopted child as follows:

Adopted child. Except as provided in paragraph (e) of this 
section, the term means a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an unrescinded 
interlocutory decree of adoption while remaining in the custody 
of the adopting parent (or parents) during the interlocutory 
period, and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) with 
any agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the custody 
of the adopting parent (or parents) during the period of 
placement for adoption under such agreement. The term includes, 
as of the date of death of a Veteran, such a child who:

(1) Was living in the Veteran's household at the time of the 
Veteran's death, and

(2) Was adopted by the Veteran's spouse under a decree issued 
within 2 years after August 25, 1959, or the Veteran's death 
whichever is later, and

(3) Was not receiving from an individual other than the Veteran 
or the Veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major portion 
of the child's support.  38 C.F.R. § 3.57(c).

The Board is bound in its decisions by applicable statutes 
enacted by Congress.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 
110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  
In other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled to 
the benefit; indeed the benefit cannot be awarded, regardless of 
the circumstances.
In the present case, the Veteran died in August 2006.  The 
children were never legally adopted.  The legal relationship 
between the appellant and D., S., and T., in the two year period 
following the Veteran's death was considered a full guardianship.  
A full guardianship is not the same as an unrescinded 
interlocutory decree and/or legal adoption.  A guardianship can 
be terminated or renewed at a later date, whereas an adoption is 
considered to be a permanent relationship.
The history of 38 C.F.R. § 3.57 shows many amendments over the 
years to the definition of a child, which varies depending upon 
the benefits being sought.  Unfortunately, the Board can find no 
legal provisions which would permit a grant of the requested 
benefit on the facts of this case.  The Board is bound by the 
laws enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of the 
chief legal officer of the Department. 38 U.S.C.A. § 7104(c) 
(West 1991).  In this case, the law passed by Congress 
specifically prohibits the payment of additional dependency 
benefits as set forth above.
The Board observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States Treasury 
that has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).   Thus, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
 
Therefore, while the Board is sympathetic to the appellant's 
claim, the requirements of 38 C.F.R. § 3.57 have not been met.  
As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The minor children, D., S., and T., may not be recognized as the 
adopted children of the Veteran for purposes of VA benefits, and 
the appeal as to this issue is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


